Name: Commission Regulation (EEC) No 2785/89 of 14 September 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9. 89 Official Journal of the European Communities No L 268/51 COMMISSION REGULATION (EEC) No 2785/89 of 14 September 1989 fixing the amount of the subsidy on oil seeds Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calcu ­ lated on the basis of an abatement of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2639/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2645/89 Q, as last amended by Regulation (EEC) No 2742/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2645/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (11 ) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for sunflower seed will be confirmed or replaced as from 15 September 1989 to take into account the consequences of the appli ­ cation of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 15 September 1989, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 128, 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 255, 1 . 9 . 1989, p. 14. O OJ No L 167, 25. 7. 1972, p . 9. ( «) OJ No L 197, 26 . 7. 1988, p. 10. 0 OJ No L 255, 1 . 9. 1989, p. 32. 8) OJ No L 264, 12. 9. 1989, p. 7. O OJ No L 266, 28. 9. 1983, p. 1 . (,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 268/52 Official Journal of the European Communities 15. 9. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,248 22,127 22,141 22,419 22,494 22,944 2. Final aids : \ \ (a) Seed harvested and processed in : I I I  Federal Republic of Germany (DM) 52,84 52,56 52,60 53,25 53,43 54,64  Netherlands (Fl) 58,69 58,37 58,40 59,14 59,34 60,71  BLEU (Bfrs/Lfrs) 1074,29 1 068,44 1 069,12 1 082,54 1 086,17 1 107,89  France (FF) 168,84 167,89 167,97 170,11 170,66 174,16  Denmark (Dkr) 198,68 197,60 197,72 200,20 200,87 204,89  Ireland ( £ Irl) 18,792 18,687 18,695 18,933 18,995 19,384  United Kingdom ( £) 14,738 14,647 14,613 14,772 14,815 15,025  Italy (Lit) 37 318 37116 37141 37 542 37 668 38 226  Greece (Dr) 3 664,98 3 630,63 3 600,65 3 624,87 3634,19 3 631,71 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 189,08 3 171,45 3 164,18 3 197,17 3 209,67 3252,38 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 509,69 4 486,22 4 428,91 4 46038 4 466,73 4 497,34 15. 9. 89 Official Journal of the European Communities No L 268/53 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU):  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,748 24,627 24,641 24,919 24,994 25,444 2. Final aids : (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 58,75 58,46 58,50 59,16 59,34 60,54  Netherlands (Fl) 65,28 64,96 65,00 65,73 65,93 67,30  BLEU (Bfrs/Lfrs) 1195,00 1 189,16 1 189,84 1203,26 1 206,88 1 228,61  France (FF) 188,09 187,14 187,21 189,36 189,91 193,41  Denmark (Dkr) 221,00 219,92 220,05 222,53 223,20 227,22  Ireland ( £ Irl) 20,934 20,828 20,837 21,075 21,137 21,526  United Kingdom ( £) 16,492 16,400 16,366 16,526 16,568 16,779  Italy (Lit) 41 501 41 299 41 324 41 725 41 851 42 408  Greece (Dr) 4113,45 4 079,10 4 049,12 4 073,33 4 082,65 4 080,18 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 571,32 3 553,69 3 546,42 3 579,41 3 591,91 3 634,62 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 989,69 4 966,22 4 908,92 4 940,38 4 946,73 4 977,34 No L 268/54 Official Journal of the European Communities 15. 9. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period IIP) 3rd period 12 (') 4th period M') 1 . Gross aids (ECU): I  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 , 0,000 0,000  Other Member States 21,251 21,382 21,513 21,844 22,091 2. Final aids : III (a) Seed harvested and processed in (*) : I  Federal Republic of Germany (DM) 50,56 50,87 51,18 51,96 52,55  Netherlands (Fl) 56,06 56,40 56,75 57,62 58,27  BLEU (Bfrs/Lfrs) 1 026,14 1 032,47 1 038,80 1 054,78 1 066,71  France (FF) 160,59 161,62 162,60 165,16 167,05  Denmark (Dkr) 189,77 190,94 192,11 195,07 197,27  Ireland ( £Irl) 17,874 17,988 18,098 18,382 18,593  United Kingdom ( £) 13,831 13,930 13,976 14,165 14335  Italy (Lit) 35 673 35 892 36112 36 588 37 001  Greece (Dr) 3 407,98 3421,83 3 408,43 3 436,63 3 479,93 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 576,71 3 595,73 3 603,78 3 643,11 3681,13 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 425,53 6 451,60 6 404,71 6443,89 6 483,13  in another Member State (Esc) 6 262,24 6 287,65 6 241,95 6 280,13 6 31837 3. Compensatory aids : II||  in Spain (Pta) 3 528,45 3 547,46 3 555,51 3 594,85 3 631,91 4. Special aid : \\  in Portugal (Esc) 6 262,24 6287,65 6 241,95 6 280,13 6 31837 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current9 1st period10 2nd period11 3rd period12 4th period1 5th period2 DM 2,076500 2,073210 2,069810 2,066900 2,066900 2,058140 Fl 2,341260 2,337420 2333550 2,329900 2329900 2,319320 Bfrs/Lfrs 43,434100 43,407800 43,380700 43,354300 43354300 43,265900 FF 6,997310 6,997580 6,997470 6,997140 6,997140 6,994510 Dkr 8,065500 8,066380 8,068870 8,070840 8,070840 8,078670 £Irl 0,778766 0,778400 0,778795 0,778975 0,778975 0,781394 £ 0,676918 0,679545 0,682179 0,684452 0,684452 0,691559 Lit 1 488,21 1 491,74 1 495,51 1 499,20 1 499,20 1 51 «,05 Dr 178,81100 180,34300 182,05800 183,70700 183,70700 189,22100 Esc 173,43100 174,01200 174,64400 175,46900 175,46900 178,26100 Pta 129,47000 130,11900 130,69500 131,17700 131,17700 132,46900